DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment dated 6/17/2022.  Claims 24-43, 83 and 84 are pending while claims 1-23 and 44-82 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0026986 to Miller et al. (Miller).
In reference to claim 24, Miller teaches an ice maker (FIG. 2-15) comprising a freeze plate (96, FIG. 2-15) defining a plurality of molds (par 0012, FIG. 13) in which the ice maker is configured to form ice (par 0012-0014), the freeze plate having a top portion and a bottom portion spaced apart along a height (top and bottom portions of 96, FIG. 13) and a first side portion and a second side portion spaced apart along a width (FIG. 13); and a distributor (110 and 114, FIG. 14) extending along the width of the freeze plate adjacent the top portion of the freeze plate (96, FIG. 13-14), the distributor being configured to direct water imparted through the distributor to flow from the top portion of the freeze plate to the bottom portion along the width of the freeze plate (par 0060-0065; FIG. 13-14); wherein the distributor comprises a first distributor piece (114, FIG. 14) and a second distributor piece (110, FIG. 14), the second distributor piece configured to be releasably coupled (via 116, FIG. 14) to the first distributor piece without separate fasteners to form the distributor (FIG. 14b).
	In reference to claim 25, Miller teaches the system as explained in the rejection of claim 24, and Miller additionally teaches wherein the first distributor piece and the second distributor piece have complementary integral fittings (55, FIG. 2-15) configured to engage one another to couple the second distributor piece to the first distributor piece.
In reference to claim 26, Miller teaches the system as explained in the rejection of claim 25, and Miller additionally teaches wherein the ice maker further comprises an enclosure (112, FIG. 2-15) having an access opening (132, FIG. 14), the distributor being received at an interior position in the enclosure, the integral fittings (55, FIG. 2-15) being configured to be disengaged for removal of the second distributor piece when the second distributor piece is urged away from the interior position in a direction toward the access opening.
In reference to claim 27, Miller teaches the system as explained in the rejection of claim 24, and Miller additionally teaches wherein each of the first distributor piece and the second distributor piece has a first end wall adjacent the first side portion and a second end wall adjacent the second side portion (FIG. 13).
In reference to claim 28, Miller teaches the system as explained in the rejection of claim 27, and Miller additionally teaches wherein second distributor piece is configured to nest between the first and second end walls of the first distributor piece when the second distributor piece is coupled to the first distributor piece (FIG. 14).
In reference to claim 34, Miller teaches the system as explained in the rejection of claim 24, and Miller additionally teaches wherein the first distributor piece comprises a bottom wall (bottom portion of 116, FIG. 14) defining a widthwise groove configured to receive a portion of the second distributor piece therein when the second distributor piece is coupled to the first distributor piece.
In reference to claim 35, Miller teaches the system as explained in the rejection of claim 34, and Miller additionally teaches wherein the second distributor piece comprises a generally vertical weir (58, FIG. 2-15) having a free edge margin configured to be received in the widthwise groove.
In reference to claim 36, Miller teaches the system as explained in the rejection of claim 35, and Miller additionally teaches wherein the free edge margin of the weir is convex in a widthwise direction and the groove is concave in a widthwise direction (par 0038, FIG. 2-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of U.S. Patent Application Publication 2014/0182314 to Hoti (Hoti).
In reference to claim 29, Miller teaches the system as explained in the rejection of claim 27, but does not wherein the first end walls of the first and second distributor pieces define a first pair of complementary fittings configured to couple the second distributor piece to the first distributor piece and the second end walls of the first and second distributor pieces define a second pair of complementary fittings configured to couple the second distributor piece to the first distributor piece.  Hoti teaches an ice maker with exposed refrigerant tube (FIG. 1-17) wherein the first end walls of the first (806, FIG. 8) and second distributor pieces (809, FIG. 8) define a first pair of complementary fittings (826a and 829a, FIG. 8) configured to couple the second distributor piece (809, FIG. 8) to the first distributor piece (806, FIG. 8) and the second end walls of the first and second distributor pieces define a second pair of complementary fittings (826c and 829c, FIG. 8) configured to couple the second distributor piece (809, FIG. 8) to the first distributor piece (806, FIG. 8) in order to assemble the distributor (800, FIG. 8) without using separate fasteners, thus preventing debris accumulation and clogging, while also allowing for a more simple assembly process without extra fastening parts.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller, to include the first end walls of the first and second distributor pieces defining a first pair of complementary fittings configured to couple the second distributor piece to the first distributor piece and the second end walls of the first and second distributor pieces defining a second pair of complementary fittings configured to couple the second distributor piece to the first distributor piece, as taught by Hoti, in order to assemble the distributor without using separate fasteners, thus preventing debris accumulation and clogging, while also allowing for a more simple assembly process without extra fastening parts.	
In reference to claim 30, Miller and Hoti teach the system as explained in the rejection of claim 29, and Hoti teaches wherein each pair of complementary fittings comprises a female fitting and a male fitting configured to be received in the female fitting (FIG. 8).  
In reference to claim 31, Miller and Hoti teach the system as explained in the rejection of claim 30, and Miller additionally teaches wherein the ice maker further comprises an enclosure (112, FIG. 2-15) having an access opening (132, FIG. 14) and Hoti teaches wherein each male fitting is configured to be received in the female fitting as the second distributor piece moves relative to the first distributor piece in a direction extending inward from the access opening toward the first piece (FIG. 8).
In reference to claim 32, Miller and Hoti teach the system as explained in the rejection of claim 30, and Hoti teaches wherein each female fitting comprises an elongate groove having an open end and each male fitting comprises an elongate tongue configured to be slidably received in the respective elongate groove through the respective open end (FIG. 8).  
In reference to claim 33, Miller and Hoti teach the system as explained in the rejection of claim 32, and Hoti teaches wherein each pair of complementary fittings includes a detent configured to keep the respective tongue at a coupling position along the respective elongate groove (FIG. 8).  
Allowable Subject Matter
Claims 37-43 are allowed.
Claim 84 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 12 through 14, filed 6/17/2022, with respect to the rejections of claims 37-43 have been fully considered and are persuasive.  The rejection of claims 37-43 under 102 over Miller has been withdrawn. 
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
In reference to the applicant’s arguments regarding the 102 rejection of independent claim 24, pages 6, last paragraph through page 7, the Examiner respectfully disagrees.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the distributor consisting of only two pieces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the applicant argues the advantages of the disclosed invention (page 6, last and second to last paragraphs), without actually claiming said structure in independent claim 24.  The claimed distributor comprises two parts, the first and second distributor pieces.  Miller discloses the first (114, FIG. 14a and 14b) and second (110, FIG. 14a and 14b) distributor pieces, which are releasably coupled together via the inlet tube (116, FIG. 14a and 14b) and opening (132, FIG. 14a and 14b) located on the first and second distributor parts, respectively.  Thus, the distributor in Miller, which comprises, among other portions, the claimed first and second distributor pieces, is releasably assembled (FIG. 14a and 14b).  While the mating piece is a major portion of the distributor in Miller, as argued on page 7, first paragraph, the applicant is not claiming that the distributor consists of only two parts, allowing for the distributor of Miller to read on the claimed limitations in claim 24 and anticipate this entire claim.
The applicant continues to argue, page 7, third paragraph, that the fitting (55, FIG. 2) may be interpreted as a fastener.  The Examiner respectfully disagrees.  A fastener is a device used to attach two or more parts together.  A fitting is a device which makes fastening more snug, rugged and secure.  A fitting is not the same as a fastener.
In reference to the applicant’s arguments regarding the rejection of claims 29-33, pages 8-12, the Examiner agrees and has provided a reference for the Official Notice from the previous office action, as described in detail above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/12/2022